DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 11/17/2021 have been received and entered. Claims 1 and 24 have been amended. Claims 9, 16, 19, 22, 23 and 25-27 have been cancelled. Claims 1-8, 10-15, 17-18, 20-21, 24 and 28-31 are pending in the application.
Applicant’s remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10-15, 17-18, 20-21, 24 and 28-31 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the claims 1, 18 and 28. In combination of the other limitations of the claimed invention of receive, determine operation, the prior art fail to teach identify a location, a type, and an occurrence of an event using the plurality of frequency domain features and at least one of an event signature, machine learning, or deterministic technique. The prior art, Langnes et al (US 10975687) discloses detecting a leak event within a wellbore can include inducing a pressure differential within a wellbore comprising obtaining a sample data set representative of acoustic signal across a frequency spectrum while inducing the pressure differential , determining a plurality of frequency domains features of sample dataset, filtering acoustic data set based on the surface amplitude threshold, determining a leak event at one or more depth within the wellbore (abstract, claims 1, 17). Other prior art, Hull et al (US20140036627) discloses a receiver unit, a processor, a memory in processing application, the signal received from the sensor indication of an acoustic signal at one or more depths within a wellbore, frequency domain, and directed to a depth detection system that relies on frequency windows for analysis that determine something occurs above or below the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Langnes et al (US 10975687) discloses well and overburden monitoring using distributed acoustic sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN BUI/Primary Examiner, Art Unit 2865